Citation Nr: 1220080	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure in service. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to April 1967. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in St. Louis, Missouri that denied service connection for prostate cancer.  

The Veteran initially requested a Board hearing, however, by a letter dated in May 2009, his representative withdrew the hearing request.

The Board remanded the claim in February 2011.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has prostate cancer due to herbicide exposure in Vietnam during service.  He asserts the claimed exposure occurred in April 1966, when he was transferred from Okinawa, Japan to Korat, Thailand, and he flew there via Tan Son Nhut Air Base, in Saigon, Vietnam.  He stated that his feet were on the ground in Vietnam for about five hours before he flew to an air base in Bangkok, and that this was the normal procedure and route at that time.  See October 2008 statement from the Veteran.   

Service personnel records demonstrate the Veteran was stationed in Okinawa, Japan, from March 1963 to October 1964, and from October 1965 to April 1966, as well as in Korat, Thailand from April 25, 1966 to April 1967. 

The Board remanded the  claim for the RO/AMC to attempt to obtain any additional records, such as Air Force transfer orders, in an effort to verify the Veteran's assertion that he set foot in Vietnam in April 1966.

In the August 2011 supplemental statement of the case, the AMC indicated that the Veteran's complete personnel file was obtained, and concluded that the records did not demonstrate that the Veteran served in Vietnam.  The Veteran's service personnel records were of record prior to the February 2011 remand.  Thus, it is unclear as to whether the AMC attempted to obtain any additional personnel records as per the remand directive, as there was no indication of such attempt, nor was there documentation that the records were not available.  Therefore, clarification is required as to whether there are any additional records, to include Air Force transfer orders, that show the Veteran set foot in Vietnam.  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate records repositories in an attempt to obtain any additional personnel records of the Veteran.  In particular, the RO/AMC should attempt to obtain any Air Force transfer orders relating to the Veteran's travel from Okinawa, Japan to Thailand on April 25, 1966. 

If no additional records are available, this fact should be documented in the claims file. 

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


